DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey (US 3,374,498).
Regarding Claim 1:  Bailey teaches a cleaner comprising:
a flexible body (Figs. 1 and 2, element 24);
a guide wire (element 22) extending along a length of the flexible body; and
a push plate (element 34) disposed at a first end of the flexible body and movable along the guide wire to compress the flexible body (col. 2, line 68-col. 3, line 3).
It is noted that the claim recites a “port cleaner” in the preamble.  It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).  The apparatus of Bailey teaches all of the claimed structure, and is fully capable of cleaning a port.  Thus, the structure of Bailey reads on the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US 3,374,498).
Regarding Claims 2, 5, and 6:  Bailey teaches the elements of Claim 1, as discussed above.  Bailey teaches that the flexible body comprises a width and operable thickness (see Figs. 1 and 2).  Bailey does not expressly disclose a width and thickness suitable to insert into a communication port of an electronic device. However, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP 2144.04 (IV)(A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bailey to provide a width and operable thickness as claimed in order to clean within smaller objects including a USB port or memory card port.
Regarding Claim 3:  Bailey teaches the elements of Claim 2 as discussed above.  Bailey further teaches that the push plate is to compress the flexible body if moved along a pushing direction such that the flexible body expands in operable thickness (col. 2, line 68-col. 2, line 3).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US 3,374,498) as applied to Claim 3 above, and in view of Kluiters (US 5,596,786).
Regarding Claim 4:  Bailey teaches the elements of Claim 3 as discussed above.  Bailey teaches that the body is to expand inoperable thickness by being compressed by the push plate (col. 2, line 68- col. 3, line 3), but does not expressly disclose that the body is compressed into a wave-like orientation.  However, Kluiters teaches a cleaner having a flexible body (Figs. 23-25, element 30) similar to that of Bailey, wherein the flexible body is compressed into a wave-like orientation by a push plate (see Figs. 23-25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bailey with a flexible body able to compress into a wave-like orientation since Kluiters teaches that such flexible bodies are known and used in the art for the same purpose of cleaning.

Allowable Subject Matter
Claims 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not teach or fairly suggest a cleaner having the structure as set forth in the pending claims.  The closest prior art of record is that of Bailey who teaches a cleaning device comprising a flexible body, guide wire, and push plate (see Figs. 1 and 2).  However, Bailey does not teach the guide wire of the cleaner is weaved through the flexible body along a length thereof, coupled with the other features of the aforementioned claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714